     Case 3:19-cv-00034-GPC-RBB Document 95 Filed 07/10/20 PageID.1098 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH WAYNE SEKERKE, Booking                        Case No.: 19cv0034-GPC(RBB)
      No. 18165284,
12
                                         Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                        MOTION FOR FEDERAL
      v.                                                  SUBPOENA FOR DOCUMENTS
14
                                                          [ECF NO. 88]
      ARTURO LEO, et al.,
15
                                     Defendants.
16
17
18
19
20
21
22
            On July 7, 2020 nunc pro tunc July 2, 2020, Plaintiff Keith Wayne Sekerke filed a
23
      motion for federal subpoena for documents in which he requests that subpoenas for his
24
      medical records be served by the U.S. Marshal upon the office of Dr. John Qian and the
25
      San Diego County Sheriff’s Department [ECF No. 88].
26
            Based upon the Court’s familiarity with cases brought pursuant to 42 U.S.C.
27
      § 1983, and in the interest of promoting the just, efficient, and economical determination
28

                                                      1
                                                                                 19cv0034-GPC(RBB)
     Case 3:19-cv-00034-GPC-RBB Document 95 Filed 07/10/20 PageID.1099 Page 2 of 2



1     of actions of this nature, it is the practice of the Court to stay discovery until the
2     pleadings are at issue and the Court has convened a Case Management Conference. This
3     is a common practice and, in fact, is the rule with respect to most civil cases. See Fed. R.
4     Civ. P. 26(d)(1). In this case, the only defendant that has appeared is Dr. Arturo Leon,
5     who filed an Answer on May 4, 2020 [ECF No. 73]. Defendants Jon Montgomery and
6     Dane Olsen filed a motion to dismiss the Second Amended Complaint set for hearing on
7     September 4, 2020 [ECF No. 90]. Defendant County of San Diego has not appeared.
8     The pleadings are not yet at issue because three out of four of the defendants have not
9     filed an Answer. Once Montgomery and Olsen’s motion to dismiss has been decided and
10    the pleadings are settled, the Court will hold a Case Management Conference, after which
11    discovery may commence and a scheduling order will be issued. Plaintiff has not set
12    forth good cause for discovery to be taken before that time.
13          Plaintiff’s motion is accordingly DENIED.
14          IT IS SO ORDERED.
15
16    Dated: July 10, 2020

17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                     19cv0034-GPC(RBB)
